           Case 2:19-cr-00448-DLR Document 44-1 Filed 04/27/20 Page 1 of 1




                     ATTESTATION FROM SWISS AUTHORITY EXECUTING
                  THE REQUEST FROM THE UNITED STATES FOR DOCUMENTS


I herewith attest that I,              MARTINA WEBER
                                                (Name)

hold the position of         PUBLIC PROSECUTOR
                                                (Title, e.g. Magistrate)

and that in such position I have been tasked with the execution of the request from the United States, in
the matter of        ABELLAN VILLENA FRANSISCO , pursuant to the treaty on mutual assistance in
criminal matters, between the United States of America and the Swiss Confederation.


I attest that pursuant to the request from the United States, I have asked an appropriate official from

                                       (Agency or Company, the Records of Which are Sought)

to complete and sign the attached Attestation of Authenticity. I attest that the signature placed on the
Attestation of Authenticity is the personal signature of
                                                                                    (Name of Agency or Company
                                                , and that the latter is employed by
Official, the Records of Which are Sought)                                              (Name of Agency or Company

Official, the Records of Which are Sought)

and is the authorized custodian of business records.


                   (Date)                                                                     (Signature)

Stamp

1994
                                                                                                (Title)


                                       Zug, 1 March 2016
                                       Public Prosecutor’s Office
                                       of the Canton of Zug
[Stamp]
PUBLIC PROSECUTOR’S
OFFICE OF THE CANTON
OF ZUG
                                        Martina Weber
                                        Public Prosecutor
